900 F.2d 259
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Jimmie Douglas HAMP, Plaintiff-Appellant,v.James E. CRAIG, Defendant-Appellee.
No. 89-6193.
United States Court of Appeals, Sixth Circuit.
April 17, 1990.

Before KEITH and MILBURN, Circuit Judges, and CELEBREZZE, Senior Circuit Judge.

ORDER

1
This pro se federal prisoner appeals the district court's order dismissing his civil rights complaint filed against his court-appointed defense attorney.  The appeal has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.  The panel unanimously agrees that oral argument is not necessary.  Fed.R.App.P. 34(a).


2
Jimmie Douglas Hamp alleged that defendant's negligence and ineffective assistance denied him a fundamentally fair trial on criminal charges.  Hamp asserted that he had sought a jury trial, not on the issue of guilt or innocence, but to present evidence of mitigating circumstances, i.e., personal hardships, and that defendant refused to interview or present character witnesses in his behalf.  In his civil claim, Hamp requested monetary and declaratory relief.


3
Upon review, we conclude that the district court correctly determined the complaint was frivolous within the meaning of 28 U.S.C. Sec. 1915(d).  A complaint is frivolous "where it lacks an arguable basis either in law or fact."   Neitzke v. Williams, 109 S.Ct. 1827, 1831 (1989).


4
The present complaint lacks an arguable basis in law because there is no federal action involved.  Contrary to Hamp's claim, defendant did not become a federal agent or officer by virtue of his appointment as defense counsel.   See Cox v. Hellerstein, 685 F.2d 1098, 1099 (9th Cir.1982);  see also Polk County v. Dodson, 454 U.S. 312, 325 (1981).


5
Accordingly, the district court's judgment is hereby affirmed.  Rule 9(b)(5), Rules of the Sixth Circuit.